Citation Nr: 1435420	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the lower extremities, which he contends is secondary to his service-connected diabetes mellitus.  Unfortunately, the Board finds that further development is needed prior to adjudicating the Veteran's claim. 

The Veteran was afforded a VA examination in March 2010.  The VA examiner found no "convincing evidence of either radiculopathy or generalized peripheral neuropathy."  However, a subsequent private treatment record from September 2012 shows a diagnosis of idiopathic peripheral neuropathy.  Because the Veteran was diagnosed with peripheral neuropathy after the March 2010 VA examination, a new examination and medical opinion should be obtained to address whether the Veteran's peripheral neuropathy is etiologically related to service or was caused or aggravated by his service-connected diabetes mellitus. 

Since the claims file is being returned, it should be updated to include VA treatment records compiled since February 2010.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy since February 2010.  After securing the necessary release, the RO should obtain and associate these records with the claims file.

2. Schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of his peripheral neuropathy.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should address the following:

(a) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that peripheral neuropathy was incurred in or caused by service.    

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy was caused or aggravated by the Veteran's service-connected diabetes mellitus.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



